LEANNE JOHNSON, Justice,
dissenting.
I respectfully disagree with the majority on the central question in this case: whether Chapter 174 of the Texas Local Government Code, titled the Fire and Police Employee Relations Act (“FPERA”), applies to Stines, a Jefferson County deputy constable. See Tex. Loc. Gov’t Code Ann. §§ 174.001-174.253 (West 2016). The FPERA defines the term “police officer” to,mean “a paid employee who is sworn,, certified, and full-time, and who regularly serves, in a professional law enforcement capacity in the police department of a political subdivision.” Id. § 174.003(3). I conclude that Stines meets that definition.
In Jefferson County Constables Association v. Jefferson County, 512 S.W.3d 434 (Tex. App.—Corpus Christi 2016, pet. granted) (a case transferred to the Corpus Christi Court of Appeals from our Court pursuant to docket equalization), the Corpus Christi Court of Appeals concluded that the Jefferson County deputy constables are paid employees who are sworn, certified, and full-time and who regularly serve in a professional law enforcement capacity within the meaning of section 174.003(3). Id. at 439. As noted by the Corpus Christi Court, the offices of constable and sheriff, “are both established and regulated by the Texas constitution and by statute.” Id. at 440; see Tex. Const. art. V, §§ 18 (constables), 23 (sheriffs); Tex. Loc. Gov’t. Code Ann. §§ 85.001-85.023 (sheriffs) and 86.001-86.025 (constables) (West 2008 & Supp. 2016). The statutory provisions concerning sheriffs and constables are both included under Subtitle B of the Texas Local Government Code, titled “Commissioners Court and County Officers.” Id. Deputy constables must “qualify in the manner provided for deputy sheriffs[ ]” and both deputy sheriffs and deputy constables are statutorily. designated as “peace officers.” Tex. Loc. Gov’t Code Ann. § 86.011; Tex. Code Crim. Proc. Ann. art. 2.12(1), (2) (West Supp. 2016), As peace officers, deputy constables are empowered to.preserve the peace within their jurisdiction, execute lawful process, give notice of all offenses committed within their jurisdiction, and arrest offenders, without a warrant, where authorized by law. Id. art. 2.13 (West 2005). The. Corpus Christi Court concluded that “[gjiven the liberal construction required by the FPERA, we find no meaningful distinction between deputy sheriffs and deputy constables with respect to the FPERA’s definition of ‘police officers.’” Jefferson Cty. Constables Ass’n, 512 S.W.3d at 440. In reaching this conclusion, the Corpus Christi Court specifically rejected Jefferson County’s argument that the “FPERA’s requirement that police officers serve iri ‘the police department of a political subdivision’ means there can be only one qualifying police department for a political subdivision.” Id. I agree with the Corpus Christi Court.
The majority implicitly disagrees with the conclusion reached by the Corpus *727Christi Court of Appeals and adopts a result that aligns with the result reached by the San Antonio Court of Appeals decision in Wolff v. Deputy Constables Association of Bexar County, 441 S.W.3d 362, 366 (Tex. App.—San Antonio 2013, no pet.). But, the majority does not appear to adopt the reasoning of the San Antonio Court. In Wolff, the San Antonio Court based its decision in large part upon the Legislature’s inclusion of “the” in the phrase “the police department of a political subdivision,” concluding that the Bexar County deputy constables are employed by constables and not by the “ ‘police department’ of Bexar County or the Sheriffs Office.” Id. at 366.
The majority takes a different approach than the San Antonio Court, but reaches the same result. The majority states: • -"
The resolution of this issue requires us to construe the meaning of the phrase “in the police department of a political subdivision” in section 174.003(3) of the FPERA. See Tex. Loc. Gov’t Code Ann. § 174.003(3). The FPERA does not define the term “the police department” or the phrase “the police department of a political subdivision.” See id. § 174.003.
According to the majority, a “more limited or precise definition of the phrase ‘the police department of a political subdivision’ is apparent from the context of the statute[]” and the legislative purpose stated within the statute. The majority reasons that based upon the express purpose of the statute, the Legislature intended
for the term “the police- department of a political subdivision” to refer only to the department of law enforcement officers of a political subdivision who provide ■“essential and emergency” ■ services -to the public and whose absence due to strikes, lockouts, work stoppages, ■ or slowdowns would cause injury to “the health, safety, and welfare of the public.”
Notably, the majority does not conclude that the statute is ambiguous. Furthermore, neither party in the case at bar argues, that the. statute is ambiguous, nor did either party present any evidence to the trial- court regarding the “primary duties” ■ of Stine or of Jefferson County constables or deputy constables, nor did they provide any evidence to the trial court of whether or not deputy constables in Jefferson County provide “essential and emergency services” to the public. The majority concludes that the “primary statutory duties, of a constable ... are not the type of critical emergency services to the public encompassed by the narrow definition enacted, by the Legislature when it created the FPERA.” I find no support in the record before us for the majority’s conclusion, ■ nor do I find the majority’s suggested “more limited or precise definition of the phrase ‘thé police department of a political subdivision’ ” to be evident from the plain language in the statute. Ajdditionally, while' it may not have been the intention, of the majority to do so, I believe the approach taken tiy the majority fails to acknowledge the important civil and criminal law enforcement functions served by the dedicated men and women who serve as deputy constables—peace officers who are “sworn, certified, and full-time, and [] who regularly serve[] in a professional' law enforcement capacity[]” for. the people of Jefferson County, Texas.13 See Jefferson Cty. Constables Ass’n, 512 S.W.3d at 439 (quoting Tex. Loc. Gov’t Code Ann. § 174.003).
Accordingly, I respectfully disagree With the -majority. I would affirm the trial *728court’s ruling denying the plea to the jurisdiction filed by Jefferson County.14

. According to the Justices of the Peáce and Constables Association, the first Constable was appointed in 1823. See Justices of the Peace & Constables Association of Texas, Inc,, https:www.jpca.com/history (last visited June 8, 2017). Constables and their deputies pro*728vide valuable services that include acting as court officers in Justice of the Peace Courts, serving process and warrants, and performing various law enforcement functions. They are granted Constitutional authority to enforce civil and criminal laws. See Tex. Const. art. V, § 18 (creating the office of constable). For example, ás a peace officer, a deputy constable may be authorized to preserve the peace within the county; to make arrests for felonies or offenses against the public peace that are committed in the officer’s view; to enforce state traffic regulations; or to assist other law enforcement officers under interlocal agreements. See Tex. Code Crim. Proc. Ann. arts. 2.13(a) (West 2005), 14.01 (West 2015); Tex. Transp. Code Ann. § 701.002 (West 2011); Tex. Loc. Gov’t Code Ann. §§ 362.001-362.003 (West 2005). The day-to-day activities of á particular Constable’s office may vary depending upon the county and the precinct within each county, as well as the particular circumstances. See generally Lorie Rubenser & Gloria Priddy, Constables, Marshals, and More: Forgotten Offices in Texas Law Enforcement 40-41(2011).


. In its supplemental briefing with this Court, the Appellee argued that the Corpus Christi Court of Appeals has specifically concluded that the collective bargaining agreement between the Jefferson County Constables Association and Jefferson County is covered by the FPERA. See Jefferson Cty. Constables Ass’n, 512 S.W.3d at 440. Appel-lee further argues that "it has now been fully litigated and determined that the collective bargaining rights outlined in Texas • Local Government Code chapter 174 apply to deputy constables such as Appellee.” Jefferson County, the Appellant in the case at bar (the Appellee in Jefferson County Constables Association), did not file any supplemental briefing with this Court after the Corpus Christi Court issued its opinion, although we note that the Supreme Court has granted discretionary review of the Corpus Christi case. To the extent that Appellee’s supplemental briefing is attempting to make an argument for issue preclusion or collateral estoppel, I .need not reach that issue because in my opinion it would not .grant Stines any greater relief on the controlling issue. Nevertheless, I also note that collateral estoppel is an affirmative defense. See Calabrian Corp. v. All. Specialty Chems., Inc., 418 S.W.3d 154, 158 (Tex. App.— Houston [14th Dist.] 2013, no pet.). The Jefferson Cty. Constables Ass’n case was on appeal at the time Jefferson County filed its appeal -in this case. As a general rule, a judgment is final for the purposes of issue and claim preclusion despite the fact that an appeal may be pending. See Scurlock Oil Co. v. Smithwick, 724 S.W.2d 1, 6 (Tex. 1986). The judgment from the Corpus Christi Court of Appeals was rendered three months after the notice of appeal was filed by Jefferson County in the Stines case. Issue preclusion or collateral estoppel is a judicially created doctrine designed to promote judicial efficiency, to protect parties from multiple lawsuits, and to prevent inconsis-fent judgments by preventing relitigation of an ultimate issue. See Tex. Dep’t of Pub. Safety v. Petta, 44 S.W.3d 575, 579 (Tex. 2001). "When an issue of fact or law is actually litigated and determined by a valid and final judgment, and the determination is essential to the judgment, the determination is conclusive in a subsequent action between the parties, whether on the same or a different claim.” Restatement (Second) of Judgments § 27 (1982); see also John G. & Marie Stella Kenedy Mem’l Found. v. Dewhurst, 90 S.W.3d 268, 288 (Tex. 2002); Barr v. Resolution Trust Corp. ex rel. Sunbelt Fed. Sav., 837 S.W.2d 627, 628 (Tex. 1992) ("Issue preclusion, .or collateral estoppel, prevents relitigation of particular issues already resolved in a prior suit.”). Whether collateral estoppel is applicable is a question of law. McRae Expl. & Prod., Inc. v. Reserve Petroleum Co., 962 S.W.2d 676, 680 (Tex. App.—Waco 1998, pet. denied). Because I conclude that Stines, as a Jefferson County deputy constable, is covered by the Fire and Police Employee Relations Act, I *729need not consider the effect of collateral es-toppel or issue preclusion on Appellant's arguments. See Tex. R. App. P. 47.1.